DETAILED ACTION

Specification
The use of the term StyleGAN™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Although the Examiner only searched trademark databases for the StyleGAN™, all trade names and marks need to be properly identified in the disclosure. 

Claim Objections
Claim 8 is objected to because of the following informalities:  in line 3, “plated” should be “played”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 14, it is unclear what is meant by “an area greater than 1km x 1km” in a virtual world of a computer-generated game.  Clarification is required. 
Claim 20 contains the trademark/trade name StyleGAN™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of generative adversarial network and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,747,649 to Sanz-Pastor.
With regard to claim 1, Sanz-Pastor discloses a computer-implemented method for producing a computer-generated terrain for use in an electronic game (e.g., the examiner interprets the simulator as a single player game), the method comprising: creating a basemap for a geographic region (e.g., see paragraph bridging columns 4 and 5; wherein the most basic “layer” is the basemap), the basemap having a low resolution (e.g., see paragraph bridging columns 4 and 5, as well as, the first full paragraph of column 5, “Each concentric layer covers a successively larger area of the visual database, and the vertex density and texture resolution of each layer is independent of other layers.”); identifying a region of the basemap needing higher resolution, the region being less than the entirety of the basemap (e.g., see paragraph bridging columns 4 and 5 through column 5, line 27, “centered about the viewer”); increasing the resolution of the identified region to a higher resolution (e.g., see paragraph bridging columns 4 and 5); populating terrain within the identified region; and visualizing the populated terrain in at least the identified region, the populated terrain being at least a portion of the computer-generated terrain for use in the electronic game (e.g., see at least column 2, lines 42-55); 
[claim 3] wherein the identified region is less than 10% of the entirety of the basemap (e.g., see column 2, lines 56-67 that discloses a 1000km x 1000km database with 40,000 tiles, wherein one tile of 40,000 is well under 10%); 
[claim 4] wherein the method comprises: identifying another region of the basemap needing higher resolution; increasing the resolution of the identified another region to a higher resolution; and decreasing the resolution of the identified region that was previously increased e.g., see paragraph bridging columns 4 and 5, as well as, the first full paragraph of column 5, “Each concentric layer covers a successively larger area of the visual database, and the vertex density and texture resolution of each layer is independent of other layers.”); 
[claim 5] wherein the identified another region does not overlap with the identified another region (e.g., see Fig. 12, wherein detailed area is not overlapping some tiles); 
[claim 6] wherein the visualizing of the populated terrain in at least the identified region utilizes a processor and memory of a computing device that performs the electronic game to perform visualization (e.g., see Fig. 1, processor 102, memory 106); 
 [claim 8] the identifying, the increasing, the populating and the visualizing are performed repeatedly while the electronic game is being plated by a player (e.g., see paragraph bridging columns 4 and 5); 
[claim 9] wherein the populated terrain is dynamically generated while a player plays the electronic game (e.g., see paragraph bridging columns 4 and 5); 
 [claim 10] wherein the populated terrain is dependent on a player position of the player within the electronic game (e.g., see paragraph bridging columns 4 and 5); 
[claim 11] wherein the electronic game is performed on a player's game playing electronic device (e.g., see paragraph bridging columns 4 and 5; see also Fig. 2); 
[claim 12] wherein the identifying the region of the basemap needing higher resolution comprises: tracking a player position of a player within the electronic game, the player position being relative to the basemap; and identifying a subset area of the basemap proximate to the player position, wherein the subset area being the region of the basemap needing higher resolution (e.g., see paragraph bridging columns 4 and 5);  
[claim 13] wherein, during game play, the player has a vision region in the game that corresponds to the player position, and wherein the subset area of the basemap is dependent on the vision region (e.g., see paragraph bridging columns 4 and 5); 
[claim 14, as best understood] wherein the basemap covers an area greater than 1 km x 1 km (e.g., see column 2, lines 54-67; see also column 5, lines 18-27); 
[claim 15] wherein the populating of the terrain adds ground coverage structures to the populated terrain (e.g., column 2, lines 8-29); 
[claim 16] wherein the ground coverage structures include trees and bodies of water (e.g., column 1, lines 8-33, “ground, lakes, rivers”, see also column 2, lines 42-55 “trees”); and
[claim 17] wherein the game is a single player game (e.g., column 1, lines 11-12, “flight simulation”), a multi-player game, a battle royale game, a role-playing game, or a massively multiplayer online game.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Pastor in view of U.S. Patent No. 10,369,472 to Mattar.
With regard to claims 2 and 7, Sanz-Pastor discloses all of the recited features including the use satellite images from an existing environment, but is silent regarding the use of the basemap being formed using a machine learning agent.  
In a related field of endeavor, Mattar teaches the use of the basemap is formed using a machine learning agent trained at least partially from satellite images (e.g., see paragraph bridging column 10 and 11). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Sanz-Pastor with machine learning taught by Mattar in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, adding machine learning helps the quality of the map evolve over time. 
Claims 18 and 21-23 are made obvious by Sanz-Pastor in view of Mattar as set forth above in detail for claims 2 and 7, which are similar in claim scope.  In addition, Sanz-Pastor discloses the use of image data in tiles (e.g., see at least Fig. 12).  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Pastor and Mattar as applied to claim 18 above, and further in view of NPL article, A Style-Based Generator Architecture for Generative Adversarial Networks by Karras et al. at Nvidia (published March 29, 2019 and hereinafter Karras).
With regard to claims 19 and 20, the combination of Sanz-Pastor and Mattar are silent regarding the machine learning agent is an generative adversarial network being StyleGAN™.  
Solving a similar problem, Karras discloses the use of a machine learning agent is an generative adversarial network being StyleGAN™.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Sanz-Pastor with StyleGAN™ machine learning taught by Karras in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, StyleGAN™ has been successful in improving quality of machine learning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
U.S. Patent Application Publication No. 2005/0035964 to Heenan for disclosing a multi-level-hex mapping system (e.g., see at least Fig. 1)
U.S. Patent Application Publication No. 2013/0321442 to Van Os for disclosing dynamically generating map textures (e.g., see at least paragraph 33) 
U.S. Patent Application Publication No. 2019/0251717 to Liu for disclosing a method/apparatus for generating and updating tile maps in virtual maps (e.g., see at least Fig. 3)
U.S. Patent Application Publication No. 2020/0410741 to Laflamme for disclosing a method and system for creating a neural net-based lossy renderer for a game system (e.g., see at least Fig. 2A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715